UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8417


COREY COLES,

                  Petitioner - Appellant,

             v.

D. B. EVERETT; JOHN JABE; GENE JOHNSON,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cv-00225-RGD-FBS)


Submitted:    April 16, 2009                 Decided:   April 30, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey      Coles     appeals        the     district         court’s     order

dismissing       without      prejudice    Coles’s       28    U.S.C.      § 2254     (2006)

petition for failure to comply with an order of the court.                               We

have     reviewed       the    record      and    find        no    reversible       error.

Accordingly, we deny Coles’s motions for appointment of counsel

and     affirm    for    the     reasons    stated       by    the       district    court.

Coles v. Everett, No. 2:08-cv-00225-RGD-FBS (E.D. Va. Oct. 22,

2008).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented         in    the    materials

before    the    court     and    argument       would   not       aid    the    decisional

process.

                                                                                    AFFIRMED




                                            2